                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                       Case No. 3:20-mj-00166-1

        v.

 Stephen Edward O'Donnell                        ORDER TO MODIFY CONDITIONS OF
                                                 RELEASE

IT IS ORDERED THAT the conditions of release be modified as follows:

Ordering the REMOVAL of following the conditions:

Do not enter within a five-block radius of the U.S. Courthouse at 1000 SW Third Avenue,
Po1iland, OR 97204, unless you have official court business or prior approval of the Court.

And REPLACE with the noted condition:

The defendant shall not be present between 10 pm and 6 am within the five blocks surrounding
the federal courthouse in Portland, Oregon, defined as SW Washington Street to the north, the
Willamette River on the east, SW Market Street to the south and SW Park Avenue to the west.




IT IS SO ORDERED THIS _';;~\~_day of           J\J.~         , 2020.




                                                                          U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
